Exhibit 10.1

August 16, 2016

Jean Hu

[address]

Dear Jean,

It is our pleasure to offer you the position of Chief Financial Officer of
Marvell Semiconductor, Inc. (the “Company”), a subsidiary of Marvell Technology
Group Ltd. (“Marvell”), reporting to the Chief Executive Officer. You will be
designated the Company’s “principal financial officer” and will be designated an
“executive officer” for purposes of both Securities and Exchange Commission
(“SEC”) reporting purposes and compliance with Section 16 under the Securities
Exchange Act.

Base Salary

Your salary will be 450,000.00 US Dollars (USD) per year.

Annual Incentive Bonus

You will be eligible to participate in the Company’s Annual Incentive Plan
(“AIP”) with an annual target incentive bonus opportunity of 100% of your annual
base salary. The Executive Compensation Committee (the “ECC”) in its sole
discretion shall determine the performance objectives applicable to the bonus
and the other terms of the AIP. The ECC shall determine the actual amount of
bonus earned, if any, after the conclusion of each applicable fiscal year and
may exercise negative discretion with respect thereto.

Equity

You will be recommended to ECC for the following grants:

 

  •   Time Based RSU Award (TBRSU) – a restricted stock unit award of common
shares of Marvell equal to: $660,000 / Share Price (as defined below)

The TBRSU shall vest over three (3) years at the rate of 33% on the first
anniversary of the vesting start date, 33% on the second anniversary of the
vesting start date and 34% on the third anniversary of the vesting start date;
provided that you continue to serve as a service provider through each
applicable vesting date.

 

  •   Performance Based RSU Award based on Total Shareholder Return (TSRRSU) – a
restricted stock unit award of common shares of Marvell equal to: $495,000 /
Share Price (as defined below)

The TSRRSU shall vest on the third anniversary of the vesting start date based
on achievement of performance objectives relating to the relative total
shareholder return of Marvell’s stock as compared to the total shareholder
return of comparable companies of the Philadelphia Semiconductor Sector Index
over the performance period measured from the First Current Date (as defined
below) through the end of fiscal year 2019, provided



--------------------------------------------------------------------------------

that you continue to serve as a service provider through the third anniversary
of the vesting start date. The specific performance objectives, comparable
companies, payout formula (under which the number of shares that could vest
under the TSRRSU can range from zero to 150% of the target number, with zero
payout if Marvell’s TSR is below the 25th percentile of comparable companies,
50% payout if TSR is at the 25th percentile, 100% payout if TSR is at the 50th
percentile, and 150% payout if TSR is at or above the 75th percentile, with
straight line interpolation of the payout percentages for TSR between the 25th
and 75th percentiles) and other terms for the TSRRSU will be established by the
ECC at the time of grant.

 

  •   Performance Based RSU Award based on Operating Performance Metrics
(OPMRSU) – a restricted stock unit award of common shares of Marvell equal to:
$495,000 / Share Price (as defined below)

The OPMRSU shall vest based on the achievement of operating performance metrics
for fiscal years 2017 and 2018. The performance period, metrics and relative
weightings (as well as the maximum number of shares that could vest under the
OPMRSU if performance exceeds the target achievement level) will be established
by the ECC at the time of grant and will be measured as of the end of fiscal
year 2018. As the incoming CFO, it is expected that you will participate in the
process of setting the operating performance objectives. Any shares, if any,
deemed to have been earned upon the successful achievement of such metrics will
vest 100% on the third anniversary of the vesting start date, provided that you
continue to serve as a service provider through such vesting date.

For purposes of the equity awards described above, “Share Price” shall mean the
closing price of the common shares of Marvell (NASDAQ: MRVL) on the NASDAQ Stock
Market on (x) the date that is one (1) full trading day after the first date
following the date of this offer letter on which Marvell has filed all required
periodic reports with the Securities and Exchange Commission, such that Marvell
is “current” with its financial reporting, or (y) the date that the awards are
approved by the ECC (but no later than 30 days after the “First Current Date” as
defined below), whichever is later. The date that Marvell becomes “current” with
its financial reporting is referred to as the “First Current Date”.

For purposes of the above awards, the vesting start date shall be the 15th of
the month coincident with or next following the date on which you begin
employment with the Company (i.e., individuals hired after the 15th of the month
will have a vesting start date of the 15th of the following month).

Marvell’s Current Ability to Grant Equity

All Marvell equity awards are subject to final review and approval by the ECC
and all applicable securities law restrictions. Please note that, as of the time
of this offer, Marvell has not timely filed certain required periodic reports
with the SEC. Therefore, Marvell cannot grant any of the equity awards set forth
in this offer letter until such time as it has completed all necessary filings.
In addition, all of the proposed equity awards set forth herein will be subject
to your return to us of completed, signed Stock Unit Agreements.



--------------------------------------------------------------------------------

Change-in-Control

You will be eligible to participate in the Marvell Change in Control and
Severance Plan (“CIC Plan”) at the “Tier 2” level, subject to the terms and
conditions of the CIC Plan and the form of Tier 2 agreement attached hereto as
Appendix A.

Relocation Benefits

In the event you close the sale of your current residence within 12 months of
your start date, the Company will reimburse you the amount of your broker’s
commission at 6% of the actual selling price of your home. The Company will also
provide you with relocation assistance of up to 75,000.00 US Dollars (USD),
subject to applicable withholding taxes. Relocation assistance, though paid in
advance, is earned over the first twenty-four (24) months of your employment,
and is paid in consideration of your provision of services over the twenty-four
month period. If you voluntarily terminate your employment with the Company
within twenty-four (24) months of your date of hire, you will be required to
repay the Company the full amount of the relocation assistance.

Other Terms

Your employment with the Company is at the mutual consent of you, the employee,
and the Company, the employer. Your employment with the Company is at will,
meaning that either you or the Company may terminate the employment relationship
at any time, with or without cause. The at-will nature of your employment may
only be changed by a written agreement approved by the ECC. During your
employment, you will be subject to and agree to abide by and acknowledge all
employment policies the Company has or adopts from time to time including, but
not limited to, the Company New Hire Employee Agreement, which contains
Confidential Information and Invention Assignment and Arbitration Agreements.

In accordance with the Immigration Reform and Control Act of 1986, it will be
necessary for you to submit documents to Human Resources evidencing both your
employment authorization and identity within three (3) business days of your
date of hire. Acceptable documents include, but are not limited to:

 

  •   A valid driver’s license and social security card, or

 

  •   A current passport

Please note your offer is contingent upon:

 

  •   Successful completion of a routine background investigation and reference
checks;

 

  •   The Company’s receipt from you of a signed New Hire Employee Agreement,
which contains the Company’s Confidential Information and Invention Assignment
Agreement and Arbitration Agreement; and



--------------------------------------------------------------------------------

  •   Completion of visa, license requirements, and government restricted party
screening requirements, if applicable.

Marvell Semiconductor, Inc. is an exciting company whose mission is to be the
leading provider of high performance and high value-added mixed-signal
integrated circuits for the computer, storage, communications and multimedia
markets. We look forward to your acceptance as we believe you will be an
important addition to our team in achieving our near and long term objectives.

This letter (if accepted) and the New Hire Employee Agreement, which contains
the Company’s Arbitration Agreement and Confidential Information and Invention
Assignment Agreement, along with any documents referred to in this letter,
including the Company’s employment policies, constitute the entire agreement
between you and the Company regarding the terms of your employment, and
supersede any prior representations or agreements, whether written or oral,
concerning the terms of your employment. This letter may not be modified or
amended except by a signed written agreement from the Company.

To accept this offer, please sign below and return the letter to me. This offer
expires on August 22, 2016. Before submitting your response please print a copy
of this letter for your records.

Sincerely,

/s/ Matt Murphy

Matt Murphy

President and Chief Executive Officer

Accepted By:

 

/s/ Jean Hu        

  

    8/17/2016    

  

    8/22/2016    

     Jean Hu    Date Signed    Start Date   



--------------------------------------------------------------------------------

TIER 2

Appendix A

Marvell Technology Group Ltd. Change in Control and Severance Plan

Participation Agreement

Marvell Technology Group Ltd. (the “Company”) is pleased to inform you,
                    , that you have been selected to participate in the
Company’s Change in Control and Severance Plan (the “Plan”) as a Participant.

A copy of the Plan was delivered to you with this Participation Agreement. Your
participation in the Plan is subject to all of the terms and conditions of the
Plan. The capitalized terms used but not defined herein will have the meanings
ascribed to them in the Plan.

In order to actually become a participant in the Plan, you must complete and
sign this Participation Agreement and return it to [NAME] no later than [DATE].

In the event of a Change in Control where the successor corporation does not
assume your Equity Awards or substitute Equity Awards for substantially similar
awards with the same or more favorable vesting schedule as your Equity Awards,
then your Equity Awards will accelerate and vest in full in accordance with
Section 3 of the Plan.

Also, the Plan describes in detail certain circumstances under which you may
become eligible for certain Severance Benefits under Section 5 of the Plan if,
during the Change in Control Period, you incur an Involuntary Termination. If
you become eligible for Severance Benefits as described in the Plan, then
subject to the terms and conditions of the Plan, you will receive:

1. Cash Severance Benefits.

a. Base Salary. A lump-sum payment (less applicable withholding taxes) equal to
18 months of your annual base salary as in effect immediately prior to your
Involuntary Termination (or if your Involuntary Termination is a termination for
Good Reason due to a material reduction in your level of annual base salary,
your annual base salary as in effect immediately prior to such reduction) or, if
greater, at the level in effect immediately prior to the Change in Control.

b. Bonus. A lump-sum payment equal to 150% of your annual target bonus for the
fiscal year in which your Involuntary Termination occurs or, if greater, your
annual target bonus in effect immediately prior to the Change in Control.

c. Pro-Rata Bonus. A lump-sum payment equal to your annual target bonus for the
fiscal year in which your Involuntary Termination occurs, pro-rated for the
number of full months employed during the fiscal year.

2. Equity Award Vesting Acceleration. 100% of your then-outstanding and unvested
Equity Awards will become vested in full. If, however, an outstanding Equity
Award is to vest and/or the amount of the award to vest is to be determined
based on the achievement of performance criteria, then the Equity Award will
vest as to 100% of the amount of the Equity Award assuming the performance
criteria had been achieved at target levels for the relevant performance
period(s); provided however, that (A) if there is no “target” level, then the
number that will vest shall be 100% of the maximum amount that could vest with
respect to that relevant measurement period(s); and (B) if the performance
period has been completed and the actual performance achieved is greater than
the target level, then the number that will vest shall be 100% of the amount
that would vest based on that actual performance achievement level with respect
to that relevant measurement period; and (C) if the performance criteria is a
Total Shareholder Return (“TSR”) or other measure based on the value of the
Company’s stock, the amount that will vest will be calculated as if the
measurement period ended on the date of the Change in Control (and including the
final closing price of the Company’s stock on such date). Any Company stock
options and stock appreciation rights shall thereafter remain exercisable
following the Employee’s employment termination for the period prescribed in the
respective option and stock appreciation right agreements.



--------------------------------------------------------------------------------

3. Continued Medical Benefits. Your reimbursement of continued health coverage
under COBRA or taxable monthly payment in lieu of reimbursement, as applicable,
and as described in Section 5.3 of the Plan will be provided for a period of
18 months following your termination of employment. Notwithstanding the
foregoing, if you are not employed in the United States, the benefit under this
paragraph will be a regional equivalent to COBRA determined by the Administrator
in its sole discretion.

In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Company the Release,
which must have become effective and irrevocable within the requisite period.

By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
Change in Control and Severance Plan and Summary Plan Description; (2) you have
carefully read this Participation Agreement and the Change in Control and
Severance Plan and Summary Plan Description; and (3) decisions and
determinations by the Administrator under the Plan will be final and binding on
you and your successors.

 

MARVELL TECHNOLOGY GROUP LTD.    PARTICIPANT

 

  

 

Signature    Signature

 

  

 

Name    Date

 

   Title   

Attachment: Marvell Technology Group Ltd. Change in Control and Severance Plan
and Summary Plan Description

[Signature Page to the Participation Agreement]